Order dated June 9, I960, directing examination of defendants before trial and for discovery and inspection of said defendants’ books, records and papers, unanimously modified, without costs, on the facts and the law and in the exercise of discretion, to the extent of further limiting the examinations before trial and the discovery to such books, records, papers or other documents which are not the work products of investigators, experts, counsel or other agents and employees of defendants functioning in similar capacities, and said order as so modified is otherwise affirmed. The appeals taken from the order dated June 21, 1960, denying defendants’ motion for an order resettling the order of the Supreme Court, New York County, dated June 9, 1960, and from the order dated March 3, 1960, directing settlement of an order, are unanimously dismissed, as academic, with $20 costs and disbursements to respondent. Settle order on notice. Motion for a stay dismissed, having become academic by virtue of the decision herein. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.